Continuation of 3 and 7: Applicant has proposed amending claim 1 to include the limitation that the first sipes have a width of less than 1.5 mm and extend continuously from the one end opening to the one of the first main grooves to the other end opening to the one of the second main grooves. Such a limitation was not previously required by the claims and would therefore necessitate further search and/or consideration.

Continuation of 12: Applicant argues that “two separate sipes connecting to an intermediate groove” does not read on a claimed sipe crossing a land portion. However, this argument is not persuasive, because it is well-known in the tire art that a sipe can have a widened portion (i.e. a groove portion), and therefore the configuration as set out in the rejection of Nukushina can be taken to be one sipe crossing the land portion. Applicant’s other arguments are directed to the proposed amended claims, rather than the currently pending claims, and are therefore not persuasive.

/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        February 28, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 2, 2022